I am in accord with the determination made in this case by Judge Chenot in the Wayne circuit court; and am of the opinion that the order dismissing plaintiff's bill of complaint should be affirmed.
The Constitution of Michigan, 1908, provides that each organized county shall be a body corporate with such powers and immunities as shall be established by law and that a board of supervisors, consisting of one from each organized township, shall be established in each county, with such powers as shall be prescribed by law. (Art. 8, §§ 1, 7.)
By statute it is provided:
"Each organized county shall be a body politic and corporate, for the following purposes, that is to say: To sue and be sued; to purchase and hold real and personal estate for the use of the county; to borrow money for the purpose of erecting and *Page 33 
repairing county buildings, and for the building of bridges, to make all necessary contracts, and to do all other necessary acts in relation to the property and concerns of the county." 1 Comp. Laws 1929, § 1101 (Stat. Ann. § 5.283).
The question before us is whether the action of the board of supervisors of Wayne county, in appropriating the sum of $3,000 for the purpose of employing a person versed on the subject of reapportionment, to make a survey among the counties of the State and to form committees in such counties with the object of proposing a constitutional amendment to assure all counties an equal voice in State government, was a necessary act in relation to the concerns of the county. With the wisdom of the method adopted, this court is not concerned.
At the present time Wayne county, under existent laws, has 7 senators and 21 representatives in the State legislature. The Constitution of 1908, art. 5, § 4, provides:
"At the session in nineteen hundred thirteen, and each tenth year thereafter, the legislature shall by law rearrange the senatorial districts and apportion anew the representatives among the counties and districts according to the number of inhabitants, using as the basis for such apportionment the last preceding United States census of this State. Each apportionment so made, and the division of any county into representative districts by its board of supervisors, made thereunder, shall not be altered until the tenth year thereafter."
Section 1133 of 1 Comp. Laws 1929 (Stat. Ann. § 5.334), provides:
"The said respective boards of supervisors in each county entitled to more than one representative in the State legislature, shall have power, and it *Page 34 
shall be their duty, at their annual meeting in the year eighteen hundred and fifty-one and at their annual meeting next after each subsequent apportionment of such representatives by the legislature, to divide their respective counties into representative districts, equal in number to the number of representatives to which such county is entitled by law, in accordance with section three of article four of the Constitution of this State; and they shall cause to be filed in the office of the secretary of State, and in the office of the clerk of such county, within thirty days after such division, a description of such representative districts, specifying the number of each district and the population thereof, according to the last preceding enumeration."
If representation from Wayne county were apportioned in accordance with the United States census of 1930, Wayne county would be entitled to be represented by 12, instead of 7, of the 32 seats of the senate, and 39, instead of 21, seats in the house of representatives. At the present time, based upon the Federal census of 1930, Wayne county, with 39 per cent. of the population of the State, has approximately 21 per cent. of the representation in the legislature; and it is a valid contention that about 350,000 citizens of Wayne county out of a total of 1,888,946 are without representation in the State legislature. Considering the vast manufacturing interests, the contribution to taxation for the State government, and the many vital questions of public welfare, health, administrative machinery, and matters affecting public policy, it would seem obvious that legislative representation, in accordance with claimed constitutional and statutory rights, was a necessary concern of the county; and that, inasmuch as the county is authorized to do necessary acts in relation to the concerns of the county, it was within the jurisdiction of the board of supervisors to provide *Page 35 
for an appropriation for such an objective. There are few objects of representative government of more concern to citizens than representation in the legislative branch of such government. If the action taken to bring about such representation is a necessary act in relation to the concerns of the county, there can be no question that the action of the board of supervisors is constitutional. The appropriation in this case was for a public purpose. The constitutionality of the action of the board of supervisors in making the appropriation in question and entering into a contract to attain the object sought is subject to the same rules governing ordinances of a city government or statutes passed by the legislature.
With regard to the presumption of constitutionality, the rule applicable to ordinances of a city government is the same as that applied to statutes passed by the legislature.Goldstein v. City of Hamtramck, 227 Mich. 263; 43 C. J. p. 569. A statute will be presumed to be constitutional by the courts unless the contrary clearly appears; and in case of doubt every possible presumption not clearly inconsistent with the language and the subject matter is to be made in favor of the constitutionality of legislation. Scott v. Smart's Executors,1 Mich. 295; Sears v. Cottrell, 5 Mich. 251;Thompson v. Auditor General, 261 Mich. 624. Every reasonable presumption or intendment must be indulged in favor of the validity of an act, and it is only when invalidity appears so clearly as to leave no room for reasonable doubt that it violates some provision of the Constitution that a court will refuse to sustain its validity. A statute is presumed to be constitutional and it will not be declared unconstitutional unless clearly so, or so beyond a reasonable doubt. AttorneyGeneral, ex rel. Barbour, v. Lindsay, 178 Mich. 524; Bowerman *Page 36 
v. Sheehan, 242 Mich. 95 (61 A.L.R. 859). A statutory determination will not be set aside as denial of equal protection of the laws if any state of facts reasonably may be conceived to justify it. Metropolitan Casualty Ins. Co. v.Brownell, 294 U.S. 580 (55 Sup. Ct. 538); Naudzius v. Lahr,253 Mich. 216 (74 A.L.R. 1189, 30 N.C.C.A. 179). It makes no difference that the facts may be disputed or their effect opposed by argument and opinion of serious strength. It is not within the competency of the courts to arbitrate in such a contrariety. Borden's Farm Products Co., Inc., v. Baldwin,293 U.S. 194 (55 Sup. Ct. 187).
The order of the circuit court dismissing plaintiff's bill of complaint should be affirmed.
The late Justice POTTER took no part in this decision.